Case 4:19-cv-13167-SDD-APP ECF No. 38, PageID.885 Filed 12/05/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

BURNS & WILCOX, LTD.,

         Plaintiff,                                         Civil Action No. 19-CV-13167

vs.                                                         HON. BERNARD A. FRIEDMAN

CRC INSURANCE SERVICES INC., et al.,

      Defendants.
____________________________________/

                ORDER DENYING PLAINTIFF’S MOTION FOR
      A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

                 On December 3, 2019, this matter came before the Court on plaintiff’s motion for

a temporary restraining order and preliminary injunction [docket entry 16]. A hearing was held,

and oral argument was heard. For the reasons stated on the record,



                 IT IS ORDERED that plaintiff’s motion for a temporary restraining order and

preliminary injunction is denied.



                 IT IS FURTHER ORDERED that the parties shall participate in a Rule 16

conference with the Court on January 15, 2020, at 10:30 a.m.



                                                 s/Bernard A. Friedman
Dated:     December 5, 2019                      Bernard A. Friedman
           Detroit, Michigan                     Senior United States District Judge
